Citation Nr: 0704984	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-14 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
benefits.  


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The appellant in this case is the surviving spouse of a 
deceased individual who allegedly had recognized service in 
the armed forces of the United States in the Philippines 
during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, that determined that 
sufficient new and material evidence had not been submitted 
with which to reopen the above claim.  In January 2005, the 
Board determined that new and material evidence was submitted 
and reopened the claim.  The Board then remanded the present 
matter for additional development.  In July 2005, the Board 
again remanded the present matter for additional development.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

This case was previously remanded, but not all of the Board's 
directives were followed.  The previous remand explained that 
the evidence of record showed the decedent's last name 
spelled with two cs and his date of birth was May 6, 1911.  
The RO was requested to contact the National Personnel Record 
Center (NPRC) and request a reverification of service and 
confirm a search under the appropriate spelling of the last 
name and birth date.  In a letter dated October 2005, the RO 
requested reverification of the veteran's service under three 
variations of his last name.  In January 2006, NPRC sent a 
response stating that no records were found for the veteran.  
Only two last names were listed in the response as searched.  
The date of birth indicated was May 6, 1911.  It does not 
appear that the NPRC attempted to verify the veteran's 
service under the variation of his name with two cs.

There is no indication that the RO requested any further 
reverification of service under the decedent's last name 
spelled with two cs.  Consequently, a further request to NPRC 
to verify or recertify additional military service is 
warranted.  See Sarmiento v. Brown, 7 Vet. App. 80, 82 
(1994); see also Laruan v. West, 11 Vet. App. 80, 82 (1998).  
Thus, another remand is necessary to accomplish those 
actions.

In compliance with Pelea v. Nicholson, 19 Vet.App. 296 
(2005), the case must also be returned to the RO for issuance 
of a proper notice letter.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant with a letter 
affording notice of the types of evidence 
necessary to establish valid service in 
accordance with 38 C.F.R. § 3.203.  See 
Pelea v. Nicholson, 19 Vet.App. 296 
(2005).

2.  Contact the NPRC and request 
reverification of service.  The request 
should clearly ask NPRC, or any other 
appropriate source, to document that its 
reverification of service encompassed a 
search under all personal information not 
previously considered.  As discussed 
above, reverification should confirm a 
search under the spelling of the 
decedent's last name, spelled with two 
cs, and under two dates of birth, May 6, 
1911 and May 6, 1907.  

3.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrected action is to be 
implemented.

4.  Then, readjudicate the appellant's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, she should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


